DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/5/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are: 
a support unit configured to support a substrate and rotate the substrate thereon in claim 1, interpreted as a support plate and rotary motor, and equivalents thereof; and
a rotation speed measuring member configured to measure a rotation speed of a substrate rotating portion of the support unit in claim 3, interpreted as a tachometer and equivalents thereof;
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “…wherein the controller is configured to set, in response, to when the rotation speed measured by the rotation speed measuring member is equal to or higher than a target rotation speed, to be one.”  The limitation is unclear.  For purposes of examination, the phrase “to be one” will be interpreted as “the number of nozzles to be used to be one”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2002/0189641).
Regarding Claims 1 and 10:  Okuda teaches a substrate treatment apparatus comprising: 
a support unit (Fig. 1, elements 3, 7) configured to support a substrate and rotate the substrate supported thereon; and
a spray unit (element 9) including a plurality of nozzles [0059] for spraying a dual fluid composed of a cleaning agent (ozone water [0041]) and a pressurized gas onto the substrate [0040].
Sato does not expressly disclose carbon dioxide as the pressurized gas of the dual fluid.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The spray unit of Sato is fully capable of spraying carbon dioxide as part of the dual fluid. Therefore, the structure of Sato reads on the claimed invention.
Regarding Claim 9:  Sato teaches the elements of Claim 1 as discussed above.  The apparatus of Sato is also fully capable of spraying a cleaning agent having a temperature within the claimed range. Thus, the device of Sato reads on the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2002/0189641) as applied to claim 1 above, and further in view of Okuda et al. (US 2002/035762).
Regarding Claim 2:  Sato teaches the elements of Claim 1 as discussed above.  Sato further teaches that the spray unit comprises a cleaning agent supply member (Fig. 3, elements 23, 21, 17a) connected to the plurality of nozzles and configured to supply the cleaning fluid to the plurality of nozzles.  
Sato does not expressly disclose a carbon dioxide supply member connected to the plurality of nozzles and configured to supply the carbon dioxide to the plurality of nozzles.  However, Sato teaches that the spray unit comprises a gas supply member (element 29) to provide pressurized gas such as air or inert gases to the plurality of nozzles [0040, 0042].  Okuda teaches a similar substrate treatment apparatus comprising a spray unit for spraying a dual fluid comprising a pressurized gas with a cleaning agent to a substrate (see abstract). Okuda teaches the use of carbon dioxide as an alternative to air to enhance the cleaning of the substrate [0325].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sato with a carbon dioxide supply member in order to enhance the cleaning efficiency, as suggested by Okuda.

Regarding Claim 17:  Sato teaches a substrate treatment apparatus comprising:
a support unit including a support plate (Fig. 1, element 3) configured to support a substrate and a rotary motor (element 7) configured to rotate the support plate; and
a spray unit comprising a support unit including a plurality of nozzles (element 9, [0059]) configured to spray a dual fluid onto the substrate (Fig. 3), the dual fluid being a mixture of a cleaning agent supplied by a cleaning agent supply member (element 23) and a pressurized gas supplied by a gas supply member (element 29) onto a substrate,
wherein each of the plurality of nozzles includes a first supply portion (Fig. 3, element 45) through which the cleaning agent is supplied by the cleaning agent supply member, and a second supply portion (element 17b) through which the gas is supplied by the gas supply member, and
wherein the second supply portion is configured to surround the first supply portion at an end portion of each of the plurality of nozzles [0055].
Sato does not expressly disclose a carbon dioxide supply member connected to the plurality of nozzles and configured to supply carbon dioxide to the plurality of nozzles.  However, Sato teaches that the spray unit comprises a gas supply member (element 29) to provide pressurized gas such as air or inert gases to the plurality of nozzles [0040, 0042].  Okuda teaches a similar substrate treatment apparatus comprising a spray unit for spraying a dual fluid comprising a pressurized gas with a cleaning agent to a substrate (see abstract). Okuda teaches the use of carbon dioxide as an alternative to air to enhance the cleaning of the substrate [0325].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sato with a carbon dioxide supply member in order to enhance the cleaning efficiency, as suggested by Okuda.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2002/0189641) as applied to Claim 1 above, and further in view of Kai et al. (US 2012/0325274).
Regarding Claim 6:  Sato teaches the elements of Claim 1, as discussed above.  Sato does not expressly disclose a flow meter as claimed.  However, Kai teaches a similar substrate treating apparatus comprising a spray unit having a dual fluid nozzle and a flow meter to measure the flow of the fluid [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sato with a flow meter to measure the flow of the fluid to control the amount of fluid flowing to the substrate for cleaning, as suggested by Kai.
The prior art does not expressly disclose a controller to control a pressure of the carbon dioxide as claimed.  However, Kai further teaches a controller configured to control a pressure of a gas supplied to the two-fluid nozzle [0064].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art apparatus with a controller to control the gas pressure based on the liquid flow velocity to maintain a desired ratio for cleaning the substrate. 
Regarding Claim 7: The prior art teaches the elements of Claim 6 as discussed above.  The prior art does not expressly disclose the controller configured to cause the gas pressure to increase in response to the flow velocity being lower than a target velocity.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such controller in order to maintain an efficient cleaning fluid.
Regarding Claim 8:  The prior art teaches the elements of Claim 6 as discussed above.  The prior art does not expressly disclose the controller is configured to provide a notification of a normal state of flow velocity. However, it would have been obvious to one of ordinary skill in the art to provide such controller to inform a user of the operating state, as is well known in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2002/0189641) and Okuda et al. (US 2002/0035762) as applied to Claim 17 above, and further in view of Kai et al. (US 2012/0325274).
Regarding Claim 18: Sato and Okuda teach the elements of Claim 17 as discussed above.  Sato teaches that the cleaning agent supply member comprises: 
a cleaning agent storage tank (element 23) that stores a cleaning agent; and
a shut off valve (element 21) to block or allow the supply of cleaning agent to the nozzles.
Sato does not expressly disclose a first pipe that connects the cleaning agent storage tank and each of the plurality of nozzles to each other.  However, Kai teaches a similar substrate treating apparatus comprising plural two-fluid nozzles connected in parallel and a first pipe (e.g., Fig. 1, between 38 and 39) that connects a cleaning agent storage tank and each of a plurality of nozzles to each other (Fig. 6, [0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sato with a first pipe to connect the nozzles to a cleaning liquid storage tank in order to supply each of the nozzles with cleaning fluid.
Sato does not expressly disclose a static pressure valve to maintain a pressure of the cleaning agent.  However, Kai further teaches that the cleaning liquid may be supplied to the two-fluid nozzle under a pressure control [0065].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sato with a static pressure valve to maintain a pressure of the cleaning agent supplied to the plurality of nozzles, as suggested by Kai.
Sato does not expressly disclose a flow meter as claimed.  However, Kai teaches a similar substrate treating apparatus comprising a spray unit having a dual fluid nozzle and a flow meter to measure the flow of the fluid [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sato with a flow meter to measure the flow of the fluid to control the amount of fluid flowing to the substrate for cleaning, as suggested by Kai.
Regarding Claim 19:  Sato, Okuda, and Kai teach the elements of Claim 18 as discussed above. Okuda is cited for teaching the carbon dioxide supply storage tank that stores carbon dioxide.  
Sato does not expressly disclose a second pipe that connects the carbon dioxide storage tank and the plurality of nozzles to each other.  However, Kai further teaches a second pipe (e.g., Fig. 1, between 40 and 41) that connects a cleaning agent storage tank and each of a plurality of nozzles to each other (Fig. 6, [0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sato with a second pipe to connect the nozzles to a cleaning liquid storage tank in order to supply each of the nozzles with the required gas.
Sato further teaches a regulator (element 27) installed in the gas pipe and Kai teaches that the discharged pressure is controlled at a constant pressure from the plurality of nozzles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art apparatus with a pressure regulator installed in the second pipe and configured to cause a constant pressure of the discharged gas, as taught by Kai.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2002/0189641) and Okuda et al. (US 2002/035762) as applied to Claim 17 above, and further in view of Kato et al. (US 2015/0020850).
Regarding Claim 20:  Sato and Okuda teach the elements of Claim 17 as discussed above.  Sato does not expressly disclose the spray unit including a gripping member and a turning member.  However, Kato teaches a similar substrate treating apparatus comprising a spray unit having a gripping member (Fig. 2, element 33) configured to grip a plurality of nozzles and a turning member (element 36) configured to turn the gripping member to be shuttled between a storage position and a substrate position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art apparatus by providing a gripping member and turning member to carry the nozzles between the treating position and a standby position, as suggested by Kato.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not anticipate or fairly suggest the apparatus having a controller configured to adaptively control the number of nozzles to be used among the plurality of nozzles on the basis of a rotation speed measured by a rotation speed measuring member, as required by claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maegawa et al. (US 2013/0052360) teaches a substrate treating apparatus comprising a plurality of two-fluid nozzles to spray a treating fluid onto a substrate [0157].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714